USCA11 Case: 19-15127    Date Filed: 12/09/2020    Page: 1 of 8



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-15127
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 7:19-cr-00043-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                  versus

JARON COLEMAN,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (December 9, 2020)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-15127           Date Filed: 12/09/2020       Page: 2 of 8



       Jaron Coleman is a federal prisoner serving an 18-month sentence after

pleading guilty to one count of unauthorized discharge of oil into the waters of the

United States in violation of the Clean Water Act (“CWA”). In this direct appeal,

Coleman seeks to vacate his conviction and sentence, arguing that his guilty plea

was accepted in violation of Federal Rule of Criminal Procedure 11 and due

process. After careful review, we vacate Coleman’s conviction and sentence and

remand his case to the district court.

                                              I.

       In 2019, Coleman was charged by information with one count of violating

the CWA. The information alleged that Coleman knowingly discharged

approximately 3,000 gallons of diesel fuel “into a water of the United States” in

violation of 33 U.S.C. §§ 1319(c)(2)(A) & 1321(b)(3).

       The CWA prohibits the discharge of pollutants into “navigable waters,”

which the statute defines as “the waters of the United States, including the

territorial seas.”1 33 U.S.C. §§ 1311(a), 1362(7), (12). In Rapanos v. United

States, 547 U.S. 715, 126 S. Ct. 2208 (2006), the Supreme Court addressed how

the statutory term “navigable waters” should be construed under the CWA. Id. at

729, 126 S. Ct. at 2219. The majority, however, did not reach agreement on the



1
  Because only the “navigable waters” element is at issue on appeal, we do not discuss the other
elements of Coleman’s offense.


                                                2
            USCA11 Case: 19-15127      Date Filed: 12/09/2020    Page: 3 of 8



definition of the term “navigable waters.” See id. at 758, 126 S. Ct. at 2236

(Roberts, C.J., concurring). This Court adopted the “significant nexus” test set

forth in Justice Kennedy’s concurrence as the controlling definition for our circuit.

United States v. Robison, 505 F.3d 1208, 1221 (11th Cir. 2007). Here, therefore, a

water is navigable “if it possesses a ‘significant nexus’ to waters that are or were

navigable in fact or that could reasonably be so made.” Id. at 1218 (quoting

Rapanos, 547 U.S. at 759, 126 S. Ct. at 2236 (Kennedy, J., concurring)). A

wetland or water meets the “significant nexus” test if it “significantly affects the

chemical, physical, and biological integrity” of a navigable water. Id. at 1218

(quotation marks omitted and alteration adopted). A “mere hydrologic connection”

alone will not suffice. Id. at 1222 (quotation marks omitted).

      Coleman waived indictment and pled guilty without a plea agreement. He

was sentenced to an 18-month term of imprisonment, followed by a year of

supervised release and was required to pay a fine of $5,000. Coleman timely

appealed.

      Coleman raises three grounds on appeal, all of which focus on the

“navigable waters” element of his offense. First, he argues that the district court

committed plain error in failing to establish a sufficient factual basis for the

“navigable waters” element during the plea colloquy, as required by Federal Rule

of Criminal Procedure 11(b)(3). Second, he argues that the court committed plain



                                           3
          USCA11 Case: 19-15127         Date Filed: 12/09/2020     Page: 4 of 8



error in failing to adequately inform him of the meaning of the “navigable waters”

element, as required by Rule 11(b)(1)(G). Third, Coleman argues that his guilty

plea was not knowing and voluntary because he did not understand the “navigable

waters” element of the crime he pled guilty to violating, and that this was, in turn, a

violation of his due process. Because we vacate Coleman’s conviction and

sentence based on the first argument brought under Rule 11(b)(3), we need not

reach the second and third issues he raises.

                                           II.

      Coleman did not raise his Rule 11 objection before the district court, so we

review this claim under the plain-error standard. United States v. Puentes-Hurtado,

794 F.3d 1278, 1285 (11th Cir. 2015). “To establish plain error, a defendant must

show there is (1) error, (2) that is plain, and (3) that affects substantial rights.”

United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005) (per curiam). If

these criteria are met, we have the discretion to correct the error and “should” do

so if the error “seriously affects the fairness, integrity or public reputation of

judicial proceedings.” United States v. Olano, 507 U.S. 725, 736, 113 S. Ct. 1770,

1779 (1993) (quotation marks omitted and alteration adopted).

                                           III.

      At the Rule 11 hearing, the government proffered that Coleman was driving

a fuel truck that services gas stations when he loaded 3,000 gallons of the wrong



                                            4
          USCA11 Case: 19-15127        Date Filed: 12/09/2020    Page: 5 of 8



type of diesel fuel into his truck. Coleman then dumped the diesel fuel “on the

ground” in the parking lot near a fuel station on Highway 319 in Thomas County,

Georgia. The government then went on to proffer:

      The diesel fuel dumped on the ground migrated into adjacent storm water
      drainage that flows directly into a creek. That unnamed creek is a tributary
      of Good Water Creek which flows into Oquina Creek and then into the
      Ochlocknee River, a traditionally navigable water of the United States.

      The question is whether this provided an adequate factual basis for the

district court to adjudicate Coleman guilty of “knowingly” “discharg[ing] . . . oil . .

. into or upon the navigable waters of the United States” under the CWA. 33

U.S.C. §§ 1319(c)(2)(A), 1321(b)(3). Rule 11 requires a factual basis before

entering a judgment of guilt, so as to be sure that a factually innocent defendant

does not mistakenly plead guilty. See United States v. Lopez, 907 F.2d 1096, 1100

(11th Cir. 1990); Fed. R. Crim. P. 11(b)(3). “The standard for evaluating

challenges to the factual basis for a guilty plea is whether the trial court was

presented with evidence from which it could reasonably find that the defendant

was guilty.” Lopez, 907 F.2d at 1100.

      Based on our review of the record, we conclude the government’s proffer

was not sufficient to satisfy the “navigable waters” element. “We cannot properly

evaluate [the defendant’s] claims of error except by viewing them against the

entire record.” United States v. Reed, 941 F.3d 1018, 1021 (11th Cir. 2019)

(quotation marks omitted and alterations adopted). The plea colloquy establishes

                                           5
           USCA11 Case: 19-15127      Date Filed: 12/09/2020    Page: 6 of 8



only that the diesel fuel “migrated into adjacent storm water drainage that flows

directly into a creek,” and that “unnamed creek” is a “tributary of Good Water

Creek which flows into Oquina Creek and then into the Ochlocknee River, a

traditionally navigable water of the United States.” Given this circuit’s rejection of

the “mere hydrologic connection” test, more evidence is needed to satisfy the

“navigable waters” element of the CWA. See Robison, 505 F.3d at 1222. Put

simply, the factual basis for Coleman’s conviction was lacking. To support the

“navigable waters” element, the district court had to have a sufficient factual basis

to find the diesel fuel went into water that “possesses a ‘significant nexus’” to

navigable waters. Id. at 1218. That means the court had to have a basis for finding

that the fuel entered water that “significantly affects” the “chemical, physical, and

biological integrity” of a navigable water. Id. (quotation marks omitted and

alterations adopted). The proffer made here was inadequate to establish this

element.

      Additionally, Coleman has shown substantial prejudice. In the context of a

guilty plea, a defendant can show prejudice by demonstrating a reasonable

probability that, but for the defect in his guilty plea colloquy, he would not have

pled guilty. United States v. Dominguez Benitez, 542 U.S. 74, 83, 124 S. Ct. 2333,

2340 (2004). Coleman says he would not have pled guilty had he been required to

stipulate that the storm water drainage ditch had a significant chemical, physical,



                                          6
          USCA11 Case: 19-15127        Date Filed: 12/09/2020   Page: 7 of 8



and biological impact on the four-steps-removed Ochlocknee River as required by

Robison, 505 F.3d at 1218. And Coleman has shown that his assertion that he

would have made a different strategic choice is supported by a “reasonable

probability.” Dominguez Benitez, 542 U.S. at 85, 124 S. Ct. at 2341. The record

suggests the government understood the “navigable waters” element “broadly.” In

response to the district court’s question clarifying whether “a water of the United

States” in the CWA refers to “navigable waters,” the government responded:

      In essence, Your Honor, it’s been interpreted more broadly, the way it is
      worded in the statute is simply a water of the United States and that is a --
      connected to a navigable water in a reasonable fashion, that the watershed
      goes into a navigable water, and part of the stipulation actually will set forth
      how that gets to be a navigable water, how the definition works.

The district court, in turn, accepted this explanation, saying, “So I understand that

there is a pretty broad idea of what’s navigable.” This understanding, however, is

counter to Robison. There, the panel vacated CWA convictions where, among

other things, the district court indicated that it would apply a “broad” definition of

“navigable waters” at trial. Robison, 505 F.3d at 1223 & n.17.

      This record suggests a misapprehension of the navigable waters element, and

gives no indication that the government was prepared to make a proffer that could

meet the Robison requirements. As such, Coleman has shown a probability of a

different result, which is “sufficient to undermine confidence in the outcome” of




                                           7
          USCA11 Case: 19-15127       Date Filed: 12/09/2020    Page: 8 of 8



the proceeding. Dominguez Benitez, 542 U.S. at 83, 124 S. Ct. at 2340 (quotation

marks omitted).

      Finally, entering a judgment without an adequate factual basis “seriously

affects the fairness, integrity or public reputation of judicial proceedings.” Olano,

507 U.S. at 736, 113 S. Ct. at 1779 (quotation marks omitted and alteration

adopted). Rule 11’s requirement of a sufficient factual basis is to ensure that a

factually innocent defendant does not mistakenly plead guilty. Lopez, 907 F.2d at

1100. The record does not provide the assurance that the fuel on the ground

significantly affected the chemical, physical, and biological integrity of the

Ochlocknee River. Therefore, we vacate Coleman’s conviction and sentence, and

remand to the district court for further proceedings.

      VACATED AND REMANDED.




                                          8